Case 8:20-cv-00089-DOC-JDE Document 29 Filed 06/02/20 Page1ofi Page ID #189

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SA CV 20-00089-DOC (JDEx) Date June 2, 2020
Title Little Orbit LLC. v. Descendent Studios Inc., et al.

 

 

 

PRESENT: HONORABLE DAVID O. CARTER, UNITED STATES DISTRICT JUDGE

Kelly Davis Not Present

Deputy Clerk Court Reporter
ATTORNEYS PRESENT FOR PLAINITFF: ATTORNEY PRESENT FOR DEFENDANT:

Not Present Not Present

PROCEEDINGS: (IN CHAMBERS)

The Scheduling Conference is taken off calendar. No appearances are necessary on
June 8, 2020. The Court’s Scheduling Order will be issued.

 

Initials of Deputy Clerk kd

 

cc:

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
